[EDITORS' NOTE:  THIS OPINION HAS BEEN WITHDRAWN.]
FILED 240
Honorable Truman E. Wilson State Senator, District 34 2208 Strader Terrace St. Joseph, Missouri 64503
Dear Senator Wilson:
This letter is in response to your question asking:
         "Whether MWSC (Missouri Western College) may issue revenue bonds, either under the statutes governing junior colleges in these matters, or under those governing the state regional universities."
Under the provisions of Section 174.266, RSMo Supp. 1975, which was a part of the act providing for full funding of Missouri Western State College (Senate Bill No. 114, First Regular Session, 78th General Assembly), the Board of Trustees of Missouri Western Junior College District was divested of all duties except those specified, which are not relevant to your question, after July 1, 1977. The Board's authority with respect to revenue bonds was not retained, and we know of no other statutes which provide for the issuance of such bonds.
We conclude that the college does not have authority to issue revenue bonds.
Yours very truly,
                                  JOHN ASHCROFT Attorney General